Per Curiam.

Giving the note was no payment of the book debt. It could only suspend the right of action, during the period allowed for payment of the note. (Herring v. Sawyer, January term, 1802, MS.) The time of payment in the note does not appear, and it was the business of the defendant to have shown it, if he relied upon that point, as a defence. As it. is, we are to presume the note was due when the writ was issued in August, 1810. The receipt did not preclude the plaintiff from showing* the facts and circumstances under which it was given. This is a well settled point in this court. The recovery was accordingly correct, and the account being liquidated and agreed to, it of course carried interest.
Motion denied.